Order entered September 15, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00333-CR

                              JEB STEVENS BROWN, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 6
                                    Collin County, Texas
                            Trial Court Cause No. 006-83651-2013

                                            ORDER
         The Court GRANTS the State’s second motion for extension of time to file its brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   ADA BROWN
                                                             JUSTICE